Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-30 have been examined and are pending.

Information Disclosure Statement
An initialed and dated copy of Applicant’s IDS form 1449 submitted 06/25/2021, is attached to the instant office action. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12, 20-22-25, 27-30 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2021/140672 A1 (effective filing date of Jan. 10, 2020) to Harada et al. (hereinafter “Harada”)

Regarding Claim 1, Harada teaches  A user equipment (UE) for wireless communication, comprising: (Figure 1 and [0012]-[0013], illustrates terminal 10)
a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to: (Figure 5 and [0069] and [0080], discloses terminal 10 comprising processor and memory)
receive a single downlink control information (DCI) message that schedules communications on multiple cells, ([0022], discloses base station 20 can switch BWP to be set to the terminal 10 in Downlink Control Information (DCI). [0030], discloses using a single DCI for scheduling of PDSCH of a plurality of cells. When the base station 20 performs scheduling for a plurality of cells, BWP activated by the BWP indication field may be designated for each of the plurality of cells. The terminal 10 may activate BWP designated by the BWP indication field for each cell of the plurality of cells)
wherein the single DCI message indicates multiple bandwidth parts, corresponding to the multiple cells, on which the communications are scheduled; (Figure 3 and [0047], discloses when the base station 20 performs scheduling for a plurality of cells, the BWP indication field may be extended to, for example, Y bits. For example, as shown in FIG. 3, a table defining correspondence between the bit value of the BWP indicator field and the BWP designated in each CC may be defined. Here, Y may be the number required to designate a combination of BWP activated in the first CC and BWP activated in the second CC, for example, as shown in FIG. 3. In this case, by designating the bit value of the BWP indicator field, the bit value of the BWP indicator field is set such that the BWP activated in the first CC and the BWP activated in the second CC are designated (i.e. indicating multiple BWPs corresponding to multiple cells). Association may be defined between a combination of BWP activated in each CC and a combination of BWP activated in each CC.) and 
communicate using the multiple bandwidth parts corresponding to the multiple cells, wherein the communicating comprises:  transmitting the communications in the multiple bandwidth parts corresponding to the multiple cells, or receiving the communications in the multiple bandwidth parts corresponding to the multiple cells. ([[0019]-[0020], discloses the terminal receives PDSCH, PDCCH, or CSI-RS on valid active bandwidth parts in the downlink and transmits PUSCH, PUCCH on valid bandwidth parts in the uplink)

Regarding Claim 2, Harada teaches The UE of claim 1, wherein the communications are downlink communications, the multiple bandwidth parts are multiple downlink bandwidth parts, and the communicating comprises receiving the downlink communications in the multiple downlink bandwidth parts corresponding to the multiple cells. ([0047], discloses designating the bit value of the BWP indicator field, the bit value of the BWP indicator field is set such that the BWP activated in the first CC and the BWP activated in the second CC are designated. Association may be defined between a combination of BWP activated in each CC and a combination of BWP activated in each CC. In the above example, the DCI may be the DCI format 1_1 or the DCI format 0_1. For example, in the case where the DCI is the DCI format 1_1, the BWP of the downlink may be activated in each CC. For example, when DCI is DCI format 0_1, the uplink BWP may be activated in each CC)

Regarding Claim 3, Harada teaches The UE of claim 1, wherein the communications are uplink communications, the multiple bandwidth parts are multiple uplink bandwidth parts, and the communicating comprises transmitting the uplink communications in the multiple uplink bandwidth parts corresponding to the multiple cells. ([0047], discloses designating the bit value of the BWP indicator field, the bit value of the BWP indicator field is set such that the BWP activated in the first CC and the BWP activated in the second CC are designated. Association may be defined between a combination of BWP activated in each CC and a combination of BWP activated in each CC. In the above example, the DCI may be the DCI format 1_1 or the DCI format 0_1. For example, in the case where the DCI is the DCI format 1_1, the BWP of the downlink may be activated in each CC. For example, when DCI is DCI format 0_1, the uplink BWP may be activated in each CC)

Regarding Claim 4, Harada teaches The UE of claim 1, wherein the single DCI message includes a single bandwidth part indicator value within a single bandwidth part indicator field, wherein the single bandwidth part indicator value represents a single value that is used to identify the multiple bandwidth parts for all of the multiple cells. (Figure 3 and [0047], discloses when the base station 20 performs scheduling for a plurality of cells, the BWP indication field may be extended to, for example, Y bits. For example, as shown in FIG. 3, a table defining correspondence between the bit value of the BWP indicator field and the BWP designated in each CC may be defined. Here, Y may be the number required to designate a combination of BWP activated in the first CC and BWP activated in the second CC, for example, as shown in FIG. 3. In this case, by designating the bit value of the BWP indicator field (i.e. single bandwidth part indicator value), the bit value of the BWP indicator field is set such that the BWP activated in the first CC and the BWP activated in the second CC are designated (i.e. indicating multiple BWPs corresponding to multiple cells). Association may be defined between a combination of BWP activated in each CC and a combination of BWP activated in each CC)

Regarding Claim 5, Harada teaches The UE of claim 4, wherein the single bandwidth part indicator value indicates a first bandwidth part on a first cell, of the multiple cells, and a second bandwidth part on a second cell of the multiple cells. (Figure 3 and [0047], discloses designating the bit value of the BWP indicator field (i.e. single bandwidth part indicator value), the bit value of the BWP indicator field is set such that the BWP activated in the first CC (i.e. first bandwidth part on a first cell) and the BWP activated in the second CC (i.e. second bandwidth part on a second cell) are designated. Association may be defined between a combination of BWP activated in each CC and a combination of BWP activated in each CC.)

Regarding Claim 6, Harada teaches The UE of claim 4, wherein a number of bits included in the single bandwidth part indicator field is based at least in part on a number of bandwidth parts configured for a cell of the multiple cells, wherein all cells of the multiple cells are configured with a same number of bandwidth parts. ([0040], discloses the bandwidth part indicator field is 0-bit, 1-bit, or 2-bit set based on the number of bandwidth-part set by the higher-order layer. [0045], further discloses when the base station 20 performs scheduling for a plurality of cells, the BWP indication field may be extended to, for example, X bits. Here, X may be {0, 1, or 2} + {0, 1, or 2} based on the number of BWP of the downlink (or uplink) set in each cell to be scheduled. That is, X may be, for example, the sum of the number of bits required to specify BWP to be activated in each of the plurality of cells. Note that X may be determined based on the number of cells to be scheduled)

Regarding Claim 7, Harada teaches The UE of claim 4, wherein a number of bits included in the single bandwidth part indicator field is based at least in part on a maximum number of bandwidth parts permitted to be configured for a cell of the multiple cells. ([0040], discloses the size of the bandwidth-part indicator field is 0-bit, 1-bit, or 2-bit, and is set based on the number of bandwidth-part set by the higher-order layer. Since the maximum number of Bandwidth-Part (BWP) to be set is 4, if the number of BWP set by the upper layer is 3 or 4, the size of the Bandwidth-Part Indicator Field is 2 bits)

Regarding Claim 8, Harada teaches The UE of claim 4, wherein a number of bits included in the single bandwidth part indicator field is based at least in part on a smallest number of bandwidth parts configured for a cell, of the multiple cells, as compared to all other cells of the multiple cells. ([0048], discloses the size of the BWP indication field may be determined in advance, may be set by the upper layer, or may be set to the maximum number or the minimum number of the number of BWP set in the first CC or the number of BWP set in the second CC.

Regarding Claim 9, Harada teaches The UE of claim 4, wherein a number of bits included in the single bandwidth part indicator field is based at least in part on a largest number of bandwidth parts configured for a cell, of the multiple cells, as compared to all other cells of the multiple cells. ([0048], discloses the size of the BWP indication field may be determined in advance, may be set by the upper layer, or may be set to the maximum number or the minimum number of the number of BWP set in the first CC or the number of BWP set in the second CC.

Regarding Claim 10, Harada teaches The UE of claim 4, wherein a number of bits included in the single bandwidth part indicator field is based at least in part on a number of bandwidth parts configured for a specific cell. ([0055], discloses the size of the BWP indication field may be determined based on the number of downlink (or uplink) BWP set in a scheduled specific cell)

Regarding Claim 11, Harada teaches The UE of claim 10, wherein the specific cell is: a cell on which the single DCI message is received, a cell, of the multiple cells, that has a smallest cell identifier among all cells of the multiple cells, a cell, of the multiple cells, that has a largest cell identifier among all cells of the multiple cells, a cell, of the multiple cells, that has a smallest sub-carrier spacing among all cells of the multiple cells, or a cell, of the multiple cells, that has a largest sub-carrier spacing among all cells of the multiple cells. ([0056], discloses the scheduled specific cell may be a cell having the smallest Serving Cell Index among the plurality of scheduled cells)

Regarding Claim 12, Harada teaches the UE of claim 4, wherein the single bandwidth part indicator value corresponds to a bandwidth part number that is greater than a number of bandwidth parts configured for a cell of the multiple cells. ([0052], discloses When the base station 20 performs scheduling for a plurality of cells, the BWP indication field may be extended to, for example, X bits. Here, X may be the maximum number +1 or 2 of the number of downlink (or uplink) BWP set in each cell to be scheduled)

Regarding Claim 20, Harada teaches The UE of claim 1, wherein the single DCI message includes a single bandwidth part indicator value within a single bandwidth part indicator field, wherein the single bandwidth part indicator value represents multiple values and each of the multiple values is used to identify a respective bandwidth part of the multiple bandwidth parts. (Figure 3 and [0047], discloses when the base station 20 performs scheduling for a plurality of cells, the BWP indication field may be extended to, for example, Y bits. For example, as shown in FIG. 3, a table defining correspondence between the bit value of the BWP indicator field and the BWP designated in each CC may be defined. Here, Y may be the number required to designate a combination of BWP activated in the first CC and BWP activated in the second CC, for example, as shown in FIG. 3. In this case, by designating the bit value of the BWP indicator field, the bit value of the BWP indicator field is set such that the BWP activated in the first CC and the BWP activated in the second CC are designated (i.e. indicating multiple BWPs corresponding to multiple cells). Association may be defined between a combination of BWP activated in each CC and a combination of BWP activated in each CC.)


Regarding Claim 21, Harada teaches The UE of claim 20, wherein the one or more processors are further configured to receive a configuration that indicates at least one of. a number of bits included in the single bandwidth part indicator field, a mapping between a set of single bandwidth part indicator values and a corresponding set of multiple values used to identify the multiple bandwidth parts, or a combination thereof. ([0040], discloses the size of the bandwidth-part indicator field is 0-bit, 1-bit, or 2-bit, and is set based on the number of bandwidth-part set by the higher-order layer. [0047], discloses association may be defined between a combination of BWP activated in each CC and a combination of BWP activated in each CC. The association (i.e. mapping) may be defined in advance by a specification, for example, and may be set by an upper layer)

Regarding Claim 22, Harada teaches A base station for wireless communication, comprising: (Figure 1 and [0012]-[0013], illustrates base station 20)

a memory; and one or more processors operatively coupled to the memory, the memory and the one or more processors configured to:  (Figure 6 and [0073]-[0074] and [0080], discloses base station comprising processor and memory)
transmit a single downlink control information (DCI) message that schedules communications on multiple cells, ([0022], discloses base station 20 can switch BWP to be set to the terminal 10 in Downlink Control Information (DCI). [0030], discloses using a single DCI for scheduling of PDSCH of a plurality of cells. When the base station 20 performs scheduling for a plurality of cells, BWP activated by the BWP indication field may be designated for each of the plurality of cells. The terminal 10 may activate BWP designated by the BWP indication field for each cell of the plurality of cells)
 wherein the single DCI message indicates multiple bandwidth parts, corresponding to the multiple cells, on which the communications are scheduled; (Figure 3 and [0047], discloses when the base station 20 performs scheduling for a plurality of cells, the BWP indication field may be extended to, for example, Y bits. For example, as shown in FIG. 3, a table defining correspondence between the bit value of the BWP indicator field and the BWP designated in each CC may be defined. Here, Y may be the number required to designate a combination of BWP activated in the first CC and BWP activated in the second CC, for example, as shown in FIG. 3. In this case, by designating the bit value of the BWP indicator field, the bit value of the BWP indicator field is set such that the BWP activated in the first CC and the BWP activated in the second CC are designated (i.e. indicating multiple BWPs corresponding to multiple cells). Association may be defined between a combination of BWP activated in each CC and a combination of BWP activated in each CC.) and 
communicate using the multiple bandwidth parts corresponding to the multiple cells, wherein the communicating comprises: transmitting the communications in the multiple bandwidth parts corresponding to the multiple cells, or receiving the communications in the multiple bandwidth parts corresponding to the multiple cells. ([[0019]-[0020], discloses the terminal receives PDSCH, PDCCH, or CSI-RS on valid active bandwidth parts in the downlink and transmits PUSCH, PUCCH on valid bandwidth parts in the uplink)

Claims 23-25 and 27 are rejected for having the same limitations as claims 2-4 and 20, respectively, except the claims are in base station perspective.

Regarding Claim 28, Harada teaches A method of wireless communication performed by a user equipment (UE), comprising: (Figure 1 and [0012]-[0013], illustrates terminal 10)
receiving a single downlink control information (DCI) message that schedules communications on multiple cells, ([0022], discloses base station 20 can switch BWP to be set to the terminal 10 in Downlink Control Information (DCI). [0030], discloses using a single DCI for scheduling of PDSCH of a plurality of cells. When the base station 20 performs scheduling for a plurality of cells, BWP activated by the BWP indication field may be designated for each of the plurality of cells. The terminal 10 may activate BWP designated by the BWP indication field for each cell of the plurality of cells)
wherein the single DCI message indicates multiple bandwidth parts, corresponding to the multiple cells, on which the communications are scheduled; (Figure 3 and [0047], discloses when the base station 20 performs scheduling for a plurality of cells, the BWP indication field may be extended to, for example, Y bits. For example, as shown in FIG. 3, a table defining correspondence between the bit value of the BWP indicator field and the BWP designated in each CC may be defined. Here, Y may be the number required to designate a combination of BWP activated in the first CC and BWP activated in the second CC, for example, as shown in FIG. 3. In this case, by designating the bit value of the BWP indicator field, the bit value of the BWP indicator field is set such that the BWP activated in the first CC and the BWP activated in the second CC are designated (i.e. indicating multiple BWPs corresponding to multiple cells). Association may be defined between a combination of BWP activated in each CC and a combination of BWP activated in each CC.) and 
communicating using the multiple bandwidth parts corresponding to the multiple cells, wherein the communicating comprises: transmitting the communications in the multiple bandwidth parts corresponding to the multiple cells, or receiving the communications in the multiple bandwidth parts corresponding to the multiple cells. ([[0019]-[0020], discloses the terminal receives PDSCH, PDCCH, or CSI-RS on valid active bandwidth parts in the downlink and transmits PUSCH, PUCCH on valid bandwidth parts in the uplink)

Claim 29 is rejected for having the same limitations as claim 4 above, except the claim is in terminal method format.


Regarding Claim 30, Harada teaches A method of wireless communication performed by a base station, (Figure 1 and [0012]-[0013], illustrates base station 20) comprising:
 transmitting a single downlink control information (DCI) message that schedules communications on multiple cells, ([0022], discloses base station 20 can switch BWP to be set to the terminal 10 in Downlink Control Information (DCI). [0030], discloses using a single DCI for scheduling of PDSCH of a plurality of cells. When the base station 20 performs scheduling for a plurality of cells, BWP activated by the BWP indication field may be designated for each of the plurality of cells. The terminal 10 may activate BWP designated by the BWP indication field for each cell of the plurality of cells)
wherein the single DCI message indicates multiple bandwidth parts, corresponding to the multiple cells, on which the communications are scheduled; (Figure 3 and [0047], discloses when the base station 20 performs scheduling for a plurality of cells, the BWP indication field may be extended to, for example, Y bits. For example, as shown in FIG. 3, a table defining correspondence between the bit value of the BWP indicator field and the BWP designated in each CC may be defined. Here, Y may be the number required to designate a combination of BWP activated in the first CC and BWP activated in the second CC, for example, as shown in FIG. 3. In this case, by designating the bit value of the BWP indicator field, the bit value of the BWP indicator field is set such that the BWP activated in the first CC and the BWP activated in the second CC are designated (i.e. indicating multiple BWPs corresponding to multiple cells). Association may be defined between a combination of BWP activated in each CC and a combination of BWP activated in each CC.) and 
communicating using the multiple bandwidth parts corresponding to the multiple cells, wherein the communicating comprises: transmitting the communications in the multiple bandwidth parts corresponding to the multiple cells, or receiving the communications in the multiple bandwidth parts corresponding to the multiple cells. ([[0019]-[0020], discloses the terminal receives PDSCH, PDCCH, or CSI-RS on valid active bandwidth parts in the downlink and transmits PUSCH, PUCCH on valid bandwidth parts in the uplink)


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 18 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada in view of US 2021/0144743 A1 (provisional application no. 62/932,434, filed on Nov. 7, 2019) to Rastegardoost et al. (hereinafter “Rastegardoost”)

Regarding Claim 18, Harada teaches The UE of claim 1, wherein 
Harada does not explicitly teach the single DCI message includes multiple bandwidth part indicator values in corresponding multiple bandwidth part indicator fields, wherein each bandwidth part indicator value corresponds to a different cell of the multiple cells.
However, in a similar field of endeavor, Rastegardoost discloses in [0113]-[0117], A BWP (e.g., a BWP of an NR configuration) may be defined by a subset of contiguous RBs on a carrier. A wireless device may be configured (e.g., via an RRC layer) with one or more downlink BWPs per serving cell and one or more uplink BWPs per serving cell (e.g., up to four downlink BWPs per serving cell and up to four uplink BWPs per serving cell). One or more BWP indicator fields may be provided/comprised in Downlink Control Information (DCI). A value of a BWP indicator field may indicate which BWP in a set of configured BWPs is an active downlink BWP for one or more downlink receptions. The value of the one or more BWP indicator fields may indicate an active uplink BWP for one or more uplink transmissions. [0124], further discloses two or more carriers may be aggregated and data may be simultaneously sent/transmitted to/from the same wireless device using carrier aggregation (CA) (e.g., to increase data rates). The aggregated carriers in CA may be referred to as component carriers (CCs). There may be a number/quantity of serving cells for the wireless device (e.g., one serving cell for a CC), for example, if CA is configured/used.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Harada to include the above limitations as suggested by Rastegardoost, to allow for scheduling  transmissions in various high data rate environments as indicated in [0004] of Rastegardoost.

Claim 26 is rejected for having the same limitations as claim 18 above, except the claim is in base station perspective.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada/ Rastegardoost in view of WO 2016/123393 A1 to Pelletier et al. (hereinafter “Pelletier”)

Regarding Claim 19, Harada/Rastegardoost teaches The UE of claim 18, wherein Harada further teaches a number of cells, included in the multiple cells ([0030], the number of cells in the case of scheduling using a single DCI may be, for example, 2 or may be larger than 2) but Harada/Rastegardoost does not explicitly teach the number of cells  is less than or equal to a threshold. 
However, in a similar field of endeavor, Pelletier discloses in [0009], a WTRU may receive first downlink control transmission (DCI).  [0168], discloses the WTRU may determine that a DCI may be valid if one or more of the following conditions is satisfied.  The conditions may include that the number of configured cells (or of activated cells) is less than a number M. The number of activated cells may be less than a number M. For example, M may be set to 5.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Harada/Rastegardoost to include the above limitations as suggested by Pelletier for efficient downlink control and to reduce false detections by a WTRU as indicated in [0005] and [0076] of Pelletier. 

Allowable Subject Matter
Claims 13-17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENKEY VAN whose telephone number is (571)270-7160. The examiner can normally be reached Monday - Friday 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENKEY VAN/Primary Examiner, Art Unit 2477